Citation Nr: 0706935	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946 during World War II.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2005, the veteran's case was advanced on the 
docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).

In an October 2005 decision, the Board reopened and remanded 
the issue of entitlement to service connection for Meniere's 
disease with vertigo, and remanded the issues regarding 
service connection for post-traumatic stress disorder (PTSD) 
and an increased evaluation for bilateral hearing loss.

In a November 2006 rating decision, the RO granted service 
connection for Meniere's-like syndrome with labyrinthitis and 
assigned a 30 percent rating effective July 13, 1998.  As the 
veteran has not expressed disagreement with either the 
assigned disability rating or effective date, the issue is no 
longer before the Board.

Also in the above rating decision, the RO increased the 
evaluation for the veteran's bilateral hearing loss to 40 
percent, effective July 13, 1998.  The veteran has not 
indicated that he is satisfied with this rating.  Thus, the 
claim is still before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  Given the above, the issue has been 
recharacterized as listed on the title page.

On another matter, in December 2006, the veteran filed a 
claim of entitlement to a total disability rating based on 
individual unemployability.  The issue is referred to the RO 
for appropriate action.


The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has level VIII hearing loss in the right ear 
and level VI hearing loss in the left ear under Table VI.

2.  The veteran has level VIII hearing loss in the right ear 
and level VII hearing loss in the left ear under Table VIA 
for exceptional patterns of hearing impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, Tables VI, 
VIA, VII, Diagnostic Code 6100, 4.86 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in an April 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to his 
claim.  Then, in November 2006, the RO provided notice of the 
information and evidence needed to establish a disability 
rating and effective date for the disability on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  Moreover, in 
correspondences received in May and October 2006, the veteran 
indicated that he had no other relevant information or 
evidence to submit.  Thus, the Board observes that there are 
no outstanding records pertinent to this appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  


The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, service personnel records, private 
medical records, VA medical records, VA examination reports, 
and hearing testimony.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85 (2006).  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An October 2006 VA audiological examination provided the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
95
95
85
85
LEFT
70
75
70
85
85

Speech recognition using the Maryland CNC Word List was 60 
percent in the right ear and 68 percent in the left ear.  The 
average puretone thresholds were 90 decibels for the right 
ear and 78.75 decibels for the left ear.  

Applying the criteria found at 38 C.F.R. § 4.85 at Table VI 
to the above results yields a numerical category designation 
of VIII for the right ear (between 90 and 97 percent average 
puretone decibel hearing loss, with between 60 and 66 percent 
of speech discrimination), and VI for the left ear (between 
74and 81 percent average puretone decibel hearing loss, with 
between 68 and 74 percent of speech discrimination).  
Entering the category designations into Table VII produces a 
disability evaluation of 40 percent under Diagnostic Code 
6100.  

Alternatively, applying the criteria found at 38 C.F.R. § 
4.86 at Table VIA (2006) for exceptional patterns of hearing 
impairment yields a numerical category designation of VIII 
for the right ear (between 84 and 90 percent average puretone 
decibel hearing loss), and VII for the left ear (between 77 
and 83 percent average puretone decibel hearing loss).  
Entering the category designations into Table VII produces a 
disability evaluation of 40 percent under Diagnostic Code 
6100.  

After reviewing the numerous audiological examinations of 
record, the Board observes that the results of the above 
examination provide for the highest evaluation of the 
veteran's bilateral hearing loss.  Moreover, the examination 
is the most recent of record and thus the most representative 
of the current severity of his disability.  See Francisco, 7 
Vet. App. at 57-58.

Given the above, the Board concludes that the preponderance 
of the evidence is against a finding for an evaluation in 
excess of 40 percent for the veteran's bilateral hearing 
loss.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  As an 
initial matter, the evidence does not show the veteran 
requires frequent hospitalization due to his hearing loss.  

With respect to employment interference, the Board notes the 
veteran's assertion that he had to leave his job at the Post 
Office because of his hearing condition, and that he was not 
accepted for a law enforcement position after leaving a job 
as a security guard.  A review of the record reflects that 
the veteran retired from the Post Office at age 57, and that 
he came out of retirement for financial reasons and obtained 
a job as a security guard.  The veteran further reported that 
he left his job as a security guard and was essentially 
unable to obtain his desired law enforcement position due to 
his hearing loss.  The record shows that he was retired from 
his job at the Post Office due not only to his hearing loss 
but also to vertigo.  

While the evidence does indicate that his hearing loss had 
some impact on his employment, the schedular criteria, in 
general, are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The fact that the veteran 
was not accepted for a law enforcement position after 
voluntarily resigning from a security guard position does not 
equate to marked interference with employment.  There is 
nothing in the record to distinguish his case from the cases 
of numerous other veteran's who are subject to the schedular 
rating criteria for hearing loss, and the impairment caused 
by his other disabilities, such s vertigo, or his age cannot 
be considered for purposes of assigning a rating for hearing 
loss.  In light of the above, the Board finds that the 
criteria for submission for consideration of extra-schedular 
ratings are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An evaluation in excess of 40 percent for bilateral hearing 
loss is denied.


REMAND

The veteran contends, in essence, that he has PTSD due to a 
training exercise in service during which a grenade exploded 
within seven feet of him.  He asserts that this accident 
resulted in his hearing loss and Meniere's disease but that 
he suffered no shrapnel wounds.  Although he has contended he 
was in a coma for two days after the claimed incident, there 
is no evidence which confirms hospitalization for such. 

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.  In this 
regard, the Board finds that a medical examination and 
opinion are needed in this case.

Private medical records reflect that the veteran has been 
diagnosed with PTSD.  They also indicate that the PTSD is 
related to an in-service grenade accident.  However, the 
record is unclear as to whether the diagnosis complies with 
the requirements of 38 C.F.R. § 4.125(a) (2006).  See 38 
C.F.R. § 3.304(f) (2006).  Thus, the RO should schedule the 
veteran for a VA psychiatric examination to determine whether 
he has PTSD that conforms to the DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, Fourth Edition (DSM-IV), and, if so, 
whether it is due to the in-service grenade accident.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for PTSD since 
October 2005.  After securing the necessary 
release, the RO should obtain these 
records.  VA treatment records dating since 
October 2005 should also be obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature, extent, and 
etiology of any PTSD found.  The veteran's 
claims file should be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
If PTSD is found, the examiner, based on 
examination findings, medical principles, 
and historical records, including service 
medical records, should provide an opinion 
as to whether the veteran's PTSD is due to 
his claimed in-service grenade accident.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


